Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/27/21 has been entered and fully considered.
Claims 1-5, 7, 9-13 remain pending, of which claims 4-5 are withdrawn. 
The previous 35 USC 112 b rejections based on antecedent basis have been withdrawn due to the amendment. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: element for conveying, means for interaction with one first and means for interaction with one second in claim 1; device for agitation, means for interaction with one second in claim 2; means for interaction with one first in claim 3; device for agitation, rotating device in claim 7; connecting means in claim 9; pumping element in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 1-3 recite the limitation “means for interaction with one” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not use the term "means for interaction" nor does it use the term interaction period. It is unclear what structural element is encompassed by the limitation "means for interaction". Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “means for interaction with one” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not use the term "means for interaction" nor does it use the term interaction period. It is unclear what structural element is encompassed by the limitation "means for interaction". Therefore the claims lack written description and are rejected under 35 U.S.C. 112(a). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEVITZ (US 6544424) in view of STOBBE (US 2016/0195081). 
 With respect to claim 1, 17, SHEVITZ discloses a fluid filtration system comprising a diaphragm pump (element for conveying liquid as interpreted under 35 USC 112f above to include a diaphragm membrane as recited in claim 3), the pump has a rigid pump housing (first housing wall surrounding interior chamber) formed of an upper and a lower chamber (at least two walls) separated by a flexible diaphragm (element) used to move fluid through the filter, entrance end (at least one port in wall for exchange of liquid) and a mechanism for driving the diaphragm within the pump (means for interaction with one first external driving force) (Column 6, lines 36-Column 7, line 67, Fig 3); a process vessel (second housing container) which can be made of plastic (polymer wall) with a vessel port (one port for exchange) with a connection for rotating an impeller (means for interaction with one second external driving force), for exchanging liquid with the filter (interior volume communicates with third housing having permeable membrane filter) via the diaphragm pump (element for conveying liquid)(Column 6, lines 24-60, Fig 3); a filter containing compartment comprising a filter housing (third housing) 
With respect to claim 2, SHEVITZ discloses a vessel which can be made of plastic (container with polymer walls surrounding an interior volume), comprising a vessel port (at least one port located in the wall) for exchanging liquid with the filter (third housing containing at least one permeable membrane filter), (Column 6, lines 24-35), an impeller connected to a motor (agitation device and means for interaction with one second external driving force) (Fig 3), additional ports through a head plate of the vessel (at least one port) which are capable of being used with a sensor (Column 11, lines 20-30, Fig 3). 
With respect to claim 3, SHEVITZ discloses the diaphragm pump housing (firs housing) is divided into two interior chambers by an internal diaphragm that is flexible (elastic non permeable membrane located between the first and second chamber) in which each chamber comprises a valve, the top chamber (first) comprising a dome part with a connection flange, the bottom chamber (second) comprising a housing with a connection flange and the diaphragm is 
With respect to claim 6, SHEVITZ discloses the filter housing holds a replaceable filter element cartridge in which the filter is a hollow fiber filter or filters of a screen mesh (permeable membrane filter),(Column 6, lines 36-Column 7, line 67; Fig 1, 3) and the housing has multiple ports, including an opening which is suitable as a fluid harvest port (third liquid permeate exit port) and an entrance end and exit end attached to valves (first and second liquid exit or entrance ports), which are capable of being using for and in communication with the specified liquids and filter when in use (Column 9, lines 5-10, Column 7, lines 13-19, Figure 1). 
With respect to claim 7, SHEVITZ discloses an impeller (agitation device) on a shaft (rotating device as interpreted under 35 USC 112f to be a rotating shaft and equivalent structures based on paragraph 92-93 of specification) for providing agitation that is driven by sources on top of the container (force located external the wall) (Figure 3).
With respect to claim 9, SHEVITZ discloses the vessel (second housing container) and filter have a fluid connector (pre equipped with connecting means as interpreted under 35 USC 11f to be fittings and their equivalents based on specification paragraph 0050), such as leak proof fittings known in the art, to attach the vessel for liquid exchange (Column 6, lines 36-60).  
With respect to claim 10, SHEVITZ discloses a port in the head plate which allows for integrating of and communication with a sensor for measuring pressure (Figure 3). 
With respect to claims 11-12, SHEVITZ discloses other variations of the invention are possible, including additional pumps and filters in the system (Column 11, lines 40-53) but does not explicitly disclose the additional elements being adapted for position and function inside the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHEVITZ (US 6544424) in view of STOBBE (US 2016/0195081) as applied to claims 1-3, 7, 9-12, 17 above, and further in view of MALFAIT (US 2011/0214395).
With respect to claim 13, SHEVITZ and STOBBE disclose all the components of the system in claim 2. Additionally STOBBE discloses the single use device is sterile (0113) and delivered pre-sterilized (0191), but does not explicitly disclose they are sealed in one or more polymer film and or foil bags. However, MALFAIT discloses a film used for the packaging of sterile products in which plastic laminate films are used to pack medical devices (0004-0009, 0027-0029). It would have been obvious to one of ordinary skill in the art to modify the device of SHEVITZ and STOBBE to be enclosed and sealed in a polymer film as taught by MALFAIT because devices are usually prepared away from the location of use and therefore to ensure their sterility at the point of use they are sterilized in closed packaging (0002). 

Response to Arguments
Applicant's arguments filed 7/27/21 have been fully considered but they are not persuasive. 
In response to applicant’s arguments, pages 8-9, that a person skilled in the art would be able to recognize the structure comprising the “means for interaction” from the instant specification, the examiner respectfully disagrees. There are no structural components disclosed in the written description on pages 11-12 (as suggested by applicant) nor elsewhere in the instant specification that perform as the “means for interaction” with one first or second external driving force. Therefore it cannot be determined what structures are intended to be covered by this claim limitation, which renders it unclear and indefinite. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically applicant argues pages 10-11, that SHEVITZ does not disclose the disposable and pre-sterilized bioprocess system configured for a single use process, which as can be seen from the above rejection were disclosed by STOBBE. Likewise applicant argues STOBBE does not disclose a third housing, which the above rejection states is disclosed by the filter housing of SHEVITZ. 
In response to applicant’s arguments that the newly amended features regarding a single use sensor mounted in the second housing are not taught by the prior art, the examiner disagrees. As can be seen in the above rejection, SHEVITZ discloses the bioprocess container has a sensor mounted through the head plate and STOBBE discloses using integrated disposable sensors for pH and oxygen, thereby meeting the amended claim limitations (see rejection of claim 1 for details). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify SHEVITZ to include the system as pre-assembled, made of disposable polymer materials and configured for single use as taught by STOBBE because it provides a system with benefits of being sterile and lower cost while eliminating the need for external traditional pumps (0113) and the move to disposable devices provides reduction in sterilization and cleaning requirements, improved plant flexibility, reduced costs and faster time to market (0002) as STOBBE discloses these benefits provide over the previous non-single use bioreactor and pump systems, such as that disclosed by SHEVITZ.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799